 PROVIDENCE STEREOTYPERS UNION NO. 53535ProvidenceStereotypersUnion No. 53andTheII.THE LABOR ORGANIZATIONSProvidence JournalCompany and Providence1CasePhotoengravers UnionAINo. 39-PGU.The parties stipulated, and we find, that the.,...,SdhPhl1-CD-419tereotypersanteotoengravers areabororganizations within the meaning of the Act.February 11, 1975DECISION AND DETERMINATION OFDISPUTE.III.THE DISPUTEBackground and Facts of the DisputeBY MEMBERS JENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by The Providence Journal Compa-ny,hereinafter called the Employer, alleging aviolation of Section 8(b)(4)(D) by Providence Stereo-typersUnion No. 53, hereinafter called the Stereo-typers.A duly scheduled hearing was held beforeHearing Officer Robert C. Rosemere on October 31and November 1, 4, and 5, 1974. All parties appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. The parties waivedthe filing of briefs and argued orally on the record atthe hearing.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmed. Upon the entire record in this case, theBoard makes the following findings:1.BUSINESS OF THE EMPLOYERThe Providence Journal Company is engaged inthe publication of daily newspapers in Providence,Rhode Island. During the past 12 months, theEmployer had a gross volume of business in excess of$200,000, and it purchased and caused to be shippeddirectlyininterstatecommerce from suppliersoutside the State of Rhode Island goods valued inexcess of $50,000. The Employer also subscribes tointerstate news services.Accordingly, we find, as theparties have stipulated, that the Employer is engagedin commerce within the meaning of Section 2(6) and(7) of the Act and it will effectuate the policies of theAct to assert jurisdiction herein.The Employer is engaged in publishing a morningand evening daily newspaper in Providence, RhodeIsland. Among the unions representing its employeesare the Photoengravers, which represents photoen-gravers,and the Stereotypers, which representsstereotypers.Traditionally, theEmployer has used hot- andcold-type processes to print its newspapers, with thecold-type processes predominating and expectedeventually to supplant the hot-type processes com-pletely.In the cold-type processes, a cameraman, who is aphotoengraver, produces a film negative. Once thenegative is produced, it is fed into an automaticprocessor, the Log E machine, to produce a devel-oped negative. After this, the developed negative isexamined in the distribution or stripping departmentby photoengravers who check it for dot structure anddensity.Following this check, the negative isopaqued, i.e., pin holes and shadows are painted out.Thereafter, the negative goes to a printing or vacuumframewhere it is placed on a photosensitivemagnesium plate. Using a very high intensity lightthe image from the negative is transferred onto thephotosensitivematerial.The magnesium plate isplaced in a developing tank. After its removal, adescumming process takes place, followed by an acidbath in the etching machine. During this process, thebare metal areas are etched away. At this point, theplate becomes a photoengraved relief plate. Themagnesium plate is washed, dried by an air hose, andplaced in a gas oven to make sure it is completelydry. The plate must be examined to determine dotstructure and depth of the etch. Finally, the magnesi-um plate is proofed and cut to correct size. At thisstage, the completed magnesium plate is transferredto the composing room for inclusion in a page formor chase. The composing room sends it over to thestereotyping department.Stereotypersfirsttransfer the copy from themagnesium plate to a moist papier mache mat byplacing the matrix against the plate and subjecting itto the proper amount of pressure using a mat roller.The matrix is then removed, trimmed, and formed. Itis put in a scorcher where it is dried. The relief matrixIProvidence PhotoengraversUnion, G.A.I.U, No39-P, herein called216 NLRB No. 98Photoengravers,intervened at the hearing. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDis then placed in a casting box where molten lead ispoured against it, thus producing, after cooling andhardening, a semlcylindrical lead plate containing araised image of what is to be printed. The plate ismilled and cooled, and then sent to the pressroomwhere it is mounted on the press.In August 1974, the Employer made the decision topurchase and operate a W. R. Grace CompanyLetterflex platemaking system. This system involvesa process of producing photoengraved relief printingplatesfordirectplacement and printing on anewspaper printing press. The Letterflex systemeliminates the use of the traditional magnesiumplates and lead casts in a newspaper's production ofprinting press plates.The Letterflex process is preceded by the making ofa negative in the traditional manner. The completednegative is inserted into the tower section where it isexposed by ultraviolet light to a photosensitivepolymer-coated plate for a predetermined amount oftime. The plate is then transferred to the processorsection where it goes through an etching cycle and isthen' exposed once again to ultraviolet light tocomplete the chemical reaction. After the plate isremoved from the processor section, the operatorexamines and evaluates the plate to determine,among other things, the quality of the dot structure.The Letterflex plate is then punched, bent, andtrimmed, and sent to the pressroom for directapplication to the printing press.The Employer agreed to assign the work ofLetterflex platemaking to employees represented bythe Photoengravers during contract negotiations inMay 1974.2 The agreement giving Photoengraversjurisdictionover the operation of the Letterflexmachine was incorporated in a side agreement as anaddendum to the contract.Representatives of the Stereotypers met with theEmployer onMay 13, 1974. The Stereotypersinformed the Employer that the Stereotypers Inter-national Union was aware of the work assignmentagreement the Employer had entered into with thePhotoengravers. The Stereotypers stated that it hadbeen instructed by its International Union to tell theEmployer that, if plastic plate technology wasassigned to photoengravers, the Stereotypers did notknow who would print the Employer's newspapers.Thf Stereotypers representativemetwith theEmployer again on May 23, 1974, and charged thattheEmployer had assigned duplicate jurisdictionover the Letterflex platemaking system. The Employ-er rejected the Stereotypers contention of duplicatejurisdiction and denied the Stereptypers request toopen its collective-bargaining contract with theEmployer.On July 26, the Employer and the Stereotypers helda third meeting. The Stereotypers representative toldthe Employer that its International Union had setout three alternative courses of action: (1) theStereotypers could strike the Employer, and, if so, ithad 100-percent support of the Pressmen's Union,both internationally and locally; (2) the matter couldbe arbitrated; and (3) the Stereotypers could adjudi-cate thematter before the Labor Board. TheStereotypers stated that its preference was to arbi-trate. The Employer rejected the arbitration propos-al.The Stereotypers then reiterated itsMay 13statement. Thereafter, on July 30, the Stereotypersfiled a grievance.On August 20, at a meeting with the Stereotypersthe Employer informed the Stereotypers that it wasfilinga charge with the Board in view of theStereotypers threats.During this meeting, the Em-ployer asked the Stereotypers if it was still threaten-ing to strike the Employer. The Stereotypers an-swered affirmatively and added that instructionsreceived from its International Union was to "strike'em." The Employer filed its unfair labor practicecharge with the Board the following day.B.TheWork in DisputeThe work in dispute involves the production ofphotoengraved relief printing plates by the Letterflexprpcess.C.Contentionsof thePartiesThe Stereotypers contends that the matter is notripe fordetermination and reasonable cause does notexist to believe that Section 8(b)(4)(D)of the Act hasbeen violated. It argues that statements made by itsrepresentative could not be a threat because therecould not have been a realistic expectation of theimplementation of these statements inasmuch asthere was no local affiliation between the Stereotyp-ers and the Pressmen'sUnion.Further, the Stereo-typers contends that its bargaining contract includesa substitution clause that grants it jurisdiction overany equipment or processes designed as a substitutefor work being performed by stereotypers. Finally,the Stereotypers contends that the issue of jurisdic-tion should be submitted to arbitration as a grievancematter because its bargaining contract provides forthis agreed-upon method in resolving the issue.The Employer contends that statements made bythe Stereotypers representative were threats.It denies2The Photoengravers contract was to remain in effect from January 1,1974, to December 31, 1976. PROVIDENCE STEREOTYPERSUNION NO. 53537that the Stereotypers bargaining contract establishesan agreed-upon method to resolve the dispute.The Employer and the Photoengravers both con-tend that workassignmentto employees representedby the Photoengravers is based on the contractclause and related skills, economy, and efficiency ofoperations. Both the Employer and the Photoengrav-ers also assert that certainphotoengraving work andthe Letterflex process are functionally similar andonly an extensionof the work photoengravers havebeen performing. In addition, the Employer claimsthat the traditional stereotyping functions of castingand molding lead plates are eliminated, therebymaking the substitution clause in the Stereotyperscontract inapplicable.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that: (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon a methodfor the voluntaryadjustmentof the dispute.As to (1), above, the record shows that after theStereotypers learned of the Employer's workassign-ment the Stereotypers on several occasions made thestatement to the Employer "we do not know who willprint your paper" if Letterflex work was assigned ,tophotoengravers.The undisputed testimony of theEmployer's representative shows that at a meeting onAugust 20,a representativeof the Stereotypersreaffirmed the Stereotypers intention to strike theEmployer should the Employer persist in its assign-mentof the disputed work to the photoengravers. Inaddition,Stereotypers representative informed theEmployer that Stereotypers had 100-percent supportfrom the Pressmen's Union if the Stereotypers shouldact upon these threats.The record furtherrevealsthat the Stereotypers and the Pressmen's Union havemerged internationally.The merger of these twoUnions would indicate that the Stereotypers had thesupport and ability realistically to make actionableits threats.We find on these facts that reasonablecause exists to believe that Section 8(b)(4)(D) of theAct has been violated.As to (2), above,it is clearfrom the record thatneither labor organization's collective-bargainingagreement with the Employer provides for tripartitearbitration; the Photoengravers is not party to, orbound by, the arbitration agreement in the Stereo-typerscollective-bargaining agreementwith theEmployer.Thus,we find that no agreed-uponmethod exists for the voluntary adjustment of thedisputewhich is binding upon all of the parties.Accordingly, we find that the dispute is properlybeforethe Board for determination under Section10(k) of the Act.E.Merits of the Dispute1.Collective-bargaining contractsIn pertinent part, the contract between the Em-ployer and the Photoengravers reads:Section 2.The process of photoengraving andits attendant work thereto is defined as being, andisall operations of, the process pertaining to theproduction of, photoengraving plates, plates foroffset, and gravure cylinders and plates of anysubstance or material from copy of all descrip-tions,or from originals and/or subjects whenfurnished in lieu of copy, up to the finishedproduct.a.Material to be reproduced for print-ing purposes by the photoengravers shallserve as copy for the camera and shall beprocessed and completed by employeescovered by this Agreement.b.The jurisdiction of the G.A.I.U. overthe process of photoengraving as definedincludes masking; photography; color scan-ning;stripping; printing; etching; finishing;engraving; tint laying; routing; blocking andmounting on any material; proofing; makingof offset plates; dot etching; operation ofstep and repeat machines; making of masksby photographic processes for color separa-tions and other purposes including drop-outon plates or negatives; retouching on posi-tive and negative film; opaquing of negativeand positive film; the marking of proofs andpapers to indicate color and other photoen-graving corrections to be made on plates; allcorrectidns and re-etching of plates; theoperation of electronic platemaking devicesand machines; the exposure, developmentand making of auto-positives or film andplates of similar nature used in photoengrav-ing asdefined; the making of acetate colorproofs; the making and processing of blue,silver, ozalid prints to be used in photoen-graving and velox prints.c.The making from copy of film nega-tivesor positives of type, hand-lettering,illustrative and decorative material by pho-tographing the copy, as well as stripping andprinting of these negatives and positives, isrecognizedas part of the process of photoen-graving as defined ... .d.Should the Company install anyequipment, or adopt any work processes, 538DECISIONSOF NATIONALLABOR RELATIONS BOARDdesigned as a substitute for, or evolution of,work now being done by photoengravers,the Company agrees to recognize the juris-diction of the G.A.I.U. over such equipmentand work processes.An Addendum to the Photoengravers presentcollective-bargaining contract reads:It is agreed that Article 4, paragraph 3 ofSection 2 of the collective bargaining agreementbetween the parties which sets forth jurisdictionof the Union over work performed is amended toinclude production of plastic plates regardless ofthe trade name or technological process by whichthey are produced within the framework of theknown technology available in the industry.The collective-bargaining agreement between theEmployer and the Stereotypers3 in pertinent partreads:Section 1.3.The jurisdiction of the Union over suchwork being performed immediately prior to thesigningof this Agreement shall be preserved whilethisAgreement is in force, and the Publisher shallmake no other agreement covering the same. Thiswork shall include the preparation, molding,trimming, packing, and finishing of all matrices.The registration of all matrices. The preparationand casting of all job work matrices, to includesawing; the operation of any platebending ma-chine, shaving, routing, morticing, finishing andinspectionof said work. The mounting onstereotypedbaseof plastic, electrotype andstereotype plates. The mounting of all materialrequiring registration. The casting, routing, shav-ing, boring and milling of curved stereotype orplastic plates. The nickeling and further finishingof said plates in preparation for their operation onthe press. The mounting of plates on press saddlesas used in "direct" printing process.4.Should the Publisher install any equipmentor adopt any processes designed as a substitutefor,or evolution of, work now being done bystereotypers, the Publisher recognizes the jurisdic-tion of the Providence Stereotypers' and Electro-typers'Union No. 53 over such equipment andprocess.The record shows that during negotiations for theEmployer's current contract with the Photoengraversthere was discussion of the possible use in the futureby the Employer of a plastic platemaking system.The Photoengravers claimed jurisdiction and re-quested that contract language agreeing to suchjurisdiction be incorporated in a side agreement asan addendum to the contract. The Employer testifiedthat this action was taken rather than amending thejurisdiction clause because an amendment mightindicate that the Photoengravers evolutionary clausedid not include jurisdiction over this system..The Photoengravers evolutionary clause, section2(a), (b), (c), and (d), defines the jurisdiction of theprocess of photoengraving and, although Letterflex isnot mentioned specifically, the process of photoen-graving does encompass the process of producingLetterflex plates.A comparison of the processesinvolved in photoengraving and Letterflex shows afunctional similarity in production procedure. Inphotoengraving, the engraver receives a negativeand, in the Letterflex process, the Letterflex operatoralso receives a negative. The photoengraver insertsthe negative into a vacuum printing frame, while thenegative is inserted into the vacuum frame of theLetterflex tower. In both processes, a light sourcetransfers the image from the negative to a plate. Inphotoengraving, a photosensitive magnesium plate isused; in the Letterflex system a photosensitivepolymer plate is utilized. The image on the magnesi-um plate is formed in a developing tank; the imageon the polymer plate is formed in a developing placein the Letterflex tower. In photoengraving, themagnesiumplate then goes into an acid bath,forming the relief plate. In the Letterflex system, itgoes under an air knife etch, the equivalent of theacid bath, and the relief plate is formed. The excessmaterialsare then blown off in photoengraving andblotted off in the Letterflex process. The plate is thentrimmed to pagesizein photoengraving; in Letterflexit goesinto the punch, bend, trim machine where it isalso trimed to pagesize.After the completed process,the Letterflex plate is ready for direct press mount-ing.Although the magnesiumplatesproduced by thephotoengravers have never been affixed directly tothe presses and used for printing by the Employer,the record indicates that suchplates canbe bent fordirect applicationto pressesand that this in fact isdonein some printingoperations.The Stereotypers points to section 1, paragraphs 3and 4, of its collective-bargaining contract asjustification of its claim for jurisdiction. However,the negotiations which led to the adoption of thisclause provide reason for concluding that it was notintended to cover Letterflex. The record shows thatthe Stereotypers has tried tonegotiatefor jurisdictionover offset, photopolymer, and other forms of3TheStereotypers contract is effective fromJanuary 1, 1973, toDecember31, 1975. PROVIDENCE STEREOTYPERS UNION NO. 53539photosensitive platemaking since 1966. Each of theStereotypers proposals for jurisdiction in this areawas rejected by the Employer. Moreover, the recordreveals that portions of the Stereotypers jurisdictionclause arecomposed of standard language which waswritten and in effect at other newspapers 25 yearsago,4 before the Letterflex system was developed. Inaddition, the reference to "direct printing" is con-cerned with mounting rather than production ofplates and thus provides no basis for application ofthe clause to the Letterflex system. Also, the plastic,electrotype, or stereotype plates are materials thatnational advertisers send the Employer for mounting.Thus, the process involved in plastic platemaking hasneverbeen encompassed in Stereotypers workjurisdiction.Therefore, Stereotypers cannot claimjurisdictionover the operation of the Letterflexmachine on grounds that it is a substitution for workstereotypers have performed in the past.InThe Washington, D. C. Stereotypers' Union No.19 (The Evening Star Newspaper Company),181NLRB 784 (1970), a case involving the Letterflexprocess, the Board stated at 786:The functional similarity of the traditional photo-engraving and Letterflex processes is undeniable.Each includesanalogous,discrete steps, begin-ning with the projection of a negative onto aplate, proceeding with the hardening of the imageand etching . . . . The Stereotypers attaches greatsignificanceto the fact that the end product of theLetterflex process is a printing plate, whereas theend product of photo-engraving . . . has been a"photo-engraved" plate." The validity of thisdistinction, however, is questionable, for while itis true thatthe magnesiumplates produced by thePhoto-engravershave never been affixed directlyto the presses and used for printing by theEmployer, the record indicates that such platescan be bent for direct application to presses andthat this in fact is done in some printingoperations. Thus, it would not be inaccurate todescribe such plates as printing plates also.Weconclude, therefore, that the Letterflex processhas evolved from traditional photo-engravingBased upon the foregoing facts and consideringwhat we believe is a fair interpretation of thepertinent contract provisions described above, weconclude that contract provisions favor assignmentof the disputed work to photoengravers.The following language in the Stereotypers contract is referredto: "Thecasting,routing,shaving,boring and milling of curved stereotype or plastic2.Area, craft, or industry practiceThe Letterflex process, only recently developed, isnot in widespread permanent use in the newspaperindustry.The two Unions introduced testimony tosupport their respective contentions relative to theassignment of the Letterflex work. We find, however,that the evidence introduced by the parties does notestablish any clear and consistent area or industrypracticewhichwould assist us in making ourdetermination. Accordingly, we find that this factordoes not support either claimant.3.Job impactThe record shows that, although the introductionof Letterflex will result in position "displacement" ofstereotypers, it does not mean a "reduction" in thenumber of stereotypers presently working at theEmployer's newspapers. The Stereotypers collective-bargaining agreement with the Employer includes anattrition clause. In accordance with the attritionagreement, the Employer has agreed that stereotyp-erswill be retrained and placed in new job assign-ments without a reduction in pay.Inasmuch as there will be no job loss to thestereotypers presently employed at Employer's news-papers, the factor of job impact is not determinative.4.The Employer's assignment, preference,and efficiency of operationsOperational efficiency, and the extent to which itresults in reduction of production costs, favors anassignment to photoengravers. Letterflex operationby stereotypers would require the services of 20stereotypers based on the number of workshifts perweek. Although the Employer presently employs the20 stereotypers required, it would also be necessarytoemploy approximately 13 photoengravers toperform the camera work, the stripping and opaqu-ing, and the photo print work. This would mean atotalof 33 employees. On the other hand, theassignment of the disputed work to photoengraversreduces the number of employees required to 21because the photoengravers would not only operatethe Letterflex machine but also would perform theother photoengraving functions as well.Under the Employer's existing assignment, pho-toengravers who are performing Letterflex work arealso available to perform other assignments in thephotoengraving department. On the other hand, itwould appear that the Employer would lose thisflexibility if the disputed work were assigned tostereotypers in view of the fact the introduction ofplates. . . .The mounting of plates on press saddles as used in'direct'printing process." 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Letterflex process will substantially, if not totally,eliminate the existing work performed in the stereo-typing department. Further, a sudden workincreasein the photoengraving department would require theEmployer to hire additional personnel or assignovertimework to photoengravers if stereotypersoperated the Letterflex machine.Accordingly,inasmuch as the assignment of theLetterflex work to photoengravers contributes to theeffectiveutilizationof those employees and theefficient operation of the Employer's business, wefind that this factor favorsan assignment tophotoengravers.5.SkillIn comparing the specificskillsrequired of aLetterflex operator with those skills currently utilizedby photoengravers and stereotypers, it appears thatthe skills possessed by photoengravers are morerelevant to the Letterflex process. Specifically, itappears that a photoengraver's skill in evaluating anegative and in inspecting the dot structure of anetched plate would be useful to a Letterflex operator.Furthermore, a representative of the company thatmarkets the Letterflex equipment involved heretestified to a greater aptitude for Letterflextrainingby those who had photoengraving backgrounds.Accordingly, we find that the skills possessed byphotoengravers favoran assignmentof the disputedwork to such employees.ConclusionHaving considered all the pertinent factors herein,we conclude that employees represented by Photoen-gravers are entitled to perform the work in dispute.5In making this determination,we are assigning theSPhiladelphiaStereotypersUnion*7,a/w LocalUnionNo. 322,InternationalPrintingand Graphic Communications Union,AFL-CIO(SouthernNew Jersey Newspapers,Inc.),211NLRB 492 (1974).NashuaPrintingPressmen and Assistants' Union No 359(TelegraphPublishingdisputed work to the employees of The ProvidenceJournalCompany who are represented by Provi-dence Photoengravers Union, G.A.I.U., No. 39-P,but not to that Union or its members. Our presentdetermination is limited to the particular disputewhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelationsBoardhereby makes the following Determination of Dis-pute:1.Employeesemployed byThe Providence Jour-nal Company in its photoengraving department andcurrently represented by Providence PhotoengraversUnion,G.A.I.U., No. 39-P, are entitled to performallwork in connection with producing plastic reliefplatesby theoperation of the Letterflex machine.2.Providence StereotypersUnion No.53 is notentitled by means proscribed by Section8(b)(4)(D)of the Actto force or require The Providence JournalCompany toassign the above-described Letterflexwork to the employees whom it represents.3.Within 10 daysfrom the date of this Decisionand Determination of Dispute,Providence Stereo-typersUnion No. 53shallnotify the RegionalDirector for Region 1, in writing,whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to employeesrepresentedby itrather than to employees represent-ed byProvidence Photoengravers Union,G.A.I.U.,No. 39-P.Company),212 NLRB 942 (1974).Kansas City Local 235, Graphic ArtsInternationalUnion(TheKansasCity Star Company),215 NLRB No. 31(1974).